730 So.2d 866 (1999)
John RATHKAMP, individually, Monroe County Vacation Rental Managers, Inc., a Florida corporation, Lower Keys Chamber of Commerce, a Florida corporation, and Marathon Chamber of Commerce, a Florida corporation, Appellants,
v.
DEPARTMENT OF COMMUNITY AFFAIRS and Monroe County, Appellees.
No. 98-3383.
District Court of Appeal of Florida, Third District.
May 12, 1999.
Gray, Harris & Robinson and Wilbur E. Brewton and Kenneth J. Plante, Tallahassee, for appellants.
Sherry A. Spiers, Assistant General Counsel for the Department of Community Affairs; Morgan & Hendrick and Karen K. Cabanas, Key West, for Monroe County.
Frank A. Shepherd for Pacific Legal Foundation, as amicus curiae.
Before SCHWARTZ, C.J., and GERSTEN and GREEN, JJ.

ON MOTION TO APPEAR AS AMICUS CURIAE
SCHWARTZ, Chief Judge.
In light of the principles stated in Chief Judge Posner's opinion in Ryan v. Commodity Futures Trading Commission, 125 F.3d 1062 (7th Cir. 1997), which we fully endorse and adopt, the motion of Pacific Legal Foundation to appear as amicus curiae in support of appellants and to file a brief of amicus curiae is denied.